EXHIBIT 10.2

 

PROMISSORY NOTE

 

PRINCIPAL SUM: $98,281.00 USD  

INTEREST RATE: 5%

 

FOR VALUE RECEIVED from Micheal Nugent (the "Payee"), Roadships Holdings Inc.
(the "Payor") hereby acknowledges itself indebted and promises pay on December
31, 2015 (the "Redemption Date"), to or to the order of the Payee the sum of
$98,281.00 in lawful money of the United States of America (the “Principal”)
upon presentation and surrender of this Promissory Note to Payee, and to pay
interest thereon, calculated annually from the date hereof at a rate equal to
FIVE PER CENT payable in like money at the same place on the Redemption Date.

 

1. Expenses

 

The Payor agrees to pay to the Payee forthwith on demand all costs, charges and
expenses, including all legal fees (on a solicitor and own client basis),
incurred by the Payee in connection with the preparation and registration of
this Promissory Note, or notice hereof, and the recovery or enforcement of
payment of any moneys owing hereunder whether by realization of the Security or
otherwise. All such sums shall be secured hereby and shall be added to the
principal hereof and bear interest at the rate hereinbefore provided for.

 

2. Prepayment

 

Payor may, at any time prepay the amount outstanding hereunder without penalty.

 

3. Non-Negotiability

 

This Promissory Note is not a negotiable instrument and is not transferable or
assignable without the consent of Payor.

 

4. Waiver

 

No consent or waiver by the Payee shall be effective unless made in writing and
signed by an authorized officer of the Payee.

 

5. Notice

 

Any demand, notice or other communication in connection with this Promissory
Note shall be in writing and shall be personally delivered to an officer or
other responsible employee of the addressee, mailed by registered mail or sent
by telefacsimile or other direct written electronic means, charges prepaid, at
or to the address or addresses, telex or telefacsimile number or numbers as
either Payor or the Payee may from time to time designate to the other party in
such manner.

 

Any communication which is personally delivered as aforesaid shall be deemed to
have been validly and effectively given on the date of such delivery if such
date is a business day and such delivery was made during normal business hours
of the recipient; otherwise, it shall be deemed to have been validly and
effectively given on the business day next following such date of delivery. Any
communication mailed as aforesaid shall be deemed to have been validly and
effectively given on the fifth business day following the date of mailing
provided that, in the event of an interruption in postal services before such
fifth business day, such communication shall be given by one of the other means.
Any communication which is transmitted by telefacsimile or other direct written
electronic means as aforesaid shall be deemed to have been validly and
effectively given on the date of transmission if such date is a business day and
such transmission was made during normal business hours of the recipient;
otherwise, it shall be deemed to have been validly and effectively given on the
business day next following such date of transmission.

 

6. Governing Law

 

This Promissory Note shall be interpreted in accordance with the laws of the
State of Delaware.

 

IN WITNESS WHEREOF Payor has duly executed this Promissory Note this 9th day of
December, 2014. 

 

  ROADSHIPS HOLDINGS INC.           per: /s/ Patrick Greene       Patrick Greene
      Vice-President  

 